*1348In re: Bayani Virata Faylona applying for Admission to the Louisiana Bar.
ORDER
Writ granted.
MARCUS, Justice.
IT IS ORDERED that the Committee on Bar Admissions permit Bayani Virata Fay-lona to take the Bar Examination commencing February 13, 1978. Prior to certification, the Committee shall hold a hearing at which applicant shall be afforded an opportunity to demonstrate that the law school of the University of Manila, from which applicant graduated, satisfies the standards for approval of the American Bar Association.
SANDERS, C. J., dissents.
SUMMERS, J., dissents for reasons assigned.